Action brought on behalf of an infant plaintiff to recover damages for personal injuries sustained as the result of the alleged negligence of the defendants in permitting a scaffold to remain in an unsafe condition where children were accustomed to play, and by her father for loss of services and expenses. Order granting motion of defendants to set aside verdict in favor of plaintiffs and for a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.